EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 5/05/2021.
The application has been amended as follows: 

Claim 20: A method for producing an article having a luster of gold, comprising steps of: (A) providing a powder containing at least one thiophene polymer; and (B) pressurizing the powder in a state in which the powder is not mixed with solvents or other materials or substances, wherein in step (B), the powder is pressurized by a pressure force between 10 kg/cm2 and 1.0* 105 kg/cm2.
Claim 28: A method of producing a printed matter having a luster of gold, comprising steps of: (A) providing a toner comprising a powder containing at least one thiophene polymer; (B) loading the toner onto a base material in a state in which the toner is not mixed with solvents or other materials or substances; and (C) pressurizing the toner against the base member whereupon the luster of gold is generated on a surface of the printed matter, wherein in step (C), the powder is pressurized by a pressure force between 10 kg/cm2 and 1.0* 105 kg/cm2.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 20-24 and 28, the prior art of record fails to teach or suggest “the powder is pressurized by a pressure force between 10 kg/cm2 and 1.0 * 105 kg/cm2” in combination with the remaining imitations of claim 20 or 28. 
Regarding claims 24-27 and 29, the prior art of record fails to teach or suggest “pressuring the powder in a state in which the powder is not mixed with solvents or other materials or substances” in combination with the remaining limitations of claim 24 or 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852